PER CURIAM.
We think this is a proper case in which to stay the issuing a mandate of affirmance pending the decision of the supreme court upon the application for a certiorari, which is now under consideration by that court. If the mandate should now be issued, and it shotdd be decided by the supreme court that the writ of habeas corpus ought not to have been dismissed, the relator would be remediless, as he would have been meantime delivered into the custody of officers in another state, and the writ would necessarily be nugatory, as the respondent could not produce him to be released. It is the right and privilege of a person deprived of his liberty to review to the extent permitted by law .the legality of his detention, even when it is pursuant to the judgment or sentence of a court; and the execution of the sentence should be stayed pending the final determination, unless very exceptional circumstances justify the court in refusing to do so.